ICJ_029_NorwegianLoans_FRA_NOR_1957-07-06_JUD_01_PO_05_FR.txt. qt
OPINION DISSIDENTE DE M. BASDEVANT

Je regrette de ne pouvoir souscrire à l’arrêt de la Cour déclinant
sa compétence en la présente affaire et je crois devoir indiquer
sommairement les motifs de mon dissentiment.

Pour apprécier la valeur de l’Exception préliminaire opposée
par le Gouvernement norvégien à la compétence de la Cour, celle-ci
s'est placée sur le terrain que les Parties ont choisi pour en discuter,
à savoir l’article 36, paragraphe 2, du Statut de la Cour et les
déclarations des Gouvernements du Royaume de Norvège et de la
République française acceptant la juridiction obligatoire de la
Cour conformément audit article. Je ne conteste pas ce point de
départ.

La Cour s’est attachée à la réserve énoncée dans ladite déclara-
tion de la France et portant que «cette déclaration ne s'applique
pas aux différends relatifs à des affaires qui relèvent essentiellement
de la compétence nationale telle qu’elle est entendue par le Gouver-
nement de la République française ». Elle a relevé qu’en vertu de la
condition de réciprocité énoncée dans les deux déclarations et
admise par l’article 36, paragraphe 3, la Norvège est au bénéfice
de cette réserve. J’interpréte de la même façon la clause de réci-
procité.

Pas plus que la Cour je n’estime nécessaire de me poser, à
propos de la présente affaire, la question de la validité initiale de
ladite réserve.

C'est moins la réserve considérée en elle-même et en quelque
sorte dans l’abstrait que la manière d'interpréter l’attitude de la
Norvège quand elle l’a invoquée au titre de la réciprocité qui est
à l’origine de mon dissentiment. C’est dire que je me place rigou-
reusement en face du cas d'espèce: un différend entre la France et
la Norvège, une exception d’incompétence opposée par la Norvège
à la requête présentée par la France.

L'arrêt de la Cour accueille cette exception d’incompétence pour
le motif que la Norvège, invoquant la réserve française au titre de
la réciprocité, a déclaré que la présente affaire relevait essentielle-
ment de sa compétence nationale telle que l’entend le Gouverne-
ment norvégien. Cette prise de position du Gouvernement norvégien
est apparue à la Cour comme suffisante pour faire échec à la juridic-
tion obligatoire de la Cour admise, en principe, par les déclarations
des deux Gouvernements.

C'est au sujet de l’interprétation ainsi donnée à la prise de
position du Gouvernement norvégien que j’éprouve les doutes les
plus sérieux. . °

On peut concevoir qu'un Etat, invoquant la réserve, entende lui
donner une portée catégorique, de telle sorte que l’opinion par lui
émise sur la nature du différend suffise à faire échec à la compé-
tence de la Cour, sans autre examen de la part de celle-ci: je n’en-
tends rien préjuger touchant la validité de la réserve interprétée

66
72  EMPRUNTS NORVÉGIENS (OP. DISS. DE M. BASDEVANT)

avec une telle portée, Je note seulement qu’il faudra que cet État
manifeste que telle est la portée qu’il donne à l’opinion qu'il émet,
qu’apparaisse suffisamment sa volonté de prendre la responsabilité
d’une telle attitude. Or il me paraît difficile d’imputer à la Norvège
une telle intention, une telle attitude qui serait peu compatible avec
son attitude traditionnelle en matière d'arbitrage et de juridiction
internationale; il me paraît difficile d'admettre que la Norvège ait
eu l'intention de prendre une telle responsabilité, politique et morale,
non seulement envers la Partie adverse et devant la Cour dans le
présent litige, mais, d'une manière plus générale et par un tel
précédent, devant les Nations Unies, enfin, à la raison de l’objet du
procès, à l’égard de son propre crédit financier. Il y faudrait une
manifestation plus claire d’une telle intention.

Or les termes dans lesquels la Norvège a fait appel à la réserve
sont des plus mesurés. Ils ne donnent pas à cet appel un caractère
catégorique qui signifierait que la Cour doit s'arrêter à lui sans
plus ample examen.

La référence à la réserve est faite dans les Exceptions prélimi-
naires, paragraphe 23, mais elle n’y apparaît que sous une forme
hypothétique. Sur la base de considérations amplement exposées, les
Exceptions préliminaires formulent tout d’abord cette conclusion:
« I] est donc certain qu’en portant devant la Cour le différend
énoncé dans sa requête ... le Gouvernement français lui demande de
se prononcer sur des questions de droit interne et non de droit
international, c’est-à-dire sur des questions étrangères à la compé-
tence que lui ont reconnue les déclarations faites par les parties sur
pied de l’article 36, paragraphe 2, du Statut.» Aussitôt après, les
Exceptions préliminaires ajoutent: « Aucun doute n’est possible
sur ce point. S’il en pouvait cependant subsister, le Gouvernement
norvégien se prévaudrait des réserves formulées par le Gouverne-
ment français dans sa déclaration du eT mars 1949. »

Ainsi le Gouvernement norvégien commence par énoncer très
fortement la thèse selon laquelle le différend porte sur des questions
de droit interne et échappe par là à la compétence de la Cour. Le
bien-fondé de cette thèse et la valeur des arguments présentés à
l'appui sont évidemment soumis à l'appréciation de la Cour. Le
Gouvernement norvégien prétend que sa thèse est incontestable,
qu'aucun doute n’est possible sur ce point. Il émet cependant une
hypothèse, celle où un doute subsisterait, et c’est seulement en vue
de cette hypothèse qu'il se réfère à la réserve française.

C’est dans les Exceptions préliminaires que se trouve toute l’argu-
mentation norvégienne au sujet de la réserve. Or, indépendamment
du fait que cette argumentation ne prend place ici qu'à titre
hypothétique, la Norvège n'avance pas une interprétation de la
réserve qui ferait de celle-ci un moyen catégorique pour un État

67
73  EMPRUNTS NORVEGIENS (OP. DISS. DE M. BASDEVANT)

de faire échec à la compétence de la Cour. Une telle interprétation
est possible: la Norvège ne l’énonce pas. Sans préciser d’ailleurs sa
pensée, elle avance une interprétation plus modérée selon laquelle
« pareille réserve doit être interprétée de bonne foi et ... un Gouver-
nement qui se retrancherait derrière elle pour dénier compétence
à la Cour dans un cas où il ne s’agirait manifestement pas d’une
«affaire relevant essentiellement de la compétence nationale »
commettrait un abus de droit, devant lequel la Cour ne serait pas
désarmée ».

Par là, la Norvège reconnaît à la Cour un contrôle sur l'exercice
par un Etat du droit d’invoquer la réserve. Quelle est l'étendue de
ce pouvoir de contrôle? La formule ci-dessus rappelée ne le précise
pas, mais une indication figurant à la fin de l’exposé concernant la
première exception préliminaire et de ce qui est dit de la réserve
invoquée par la Norvège fournit une indication. Le Gouvernement
norvégien y affirme tout d’abord son droit de se prévaloir de la
réserve française, mais il ne s’en tient pas là. Il croit utile de justifier
l'usage qu’il fait de ce droit et, à cet effet, il ajoute: « Convaincu
que le différend … relève de la compétence nationale, il se sent
pleinement justifié à faire usage de ce droit. » L’énoncé de cette
conviction serait inutile si le Gouvernement norvégien entendait
donner à son appréciation de la nature du différend un caractère
décisif la faisant échapper au contrôle de la Cour. S’il se dit convain-
cu que le différend relève de la compétence nationale c'est parce
qu'il tire cette conviction des considérations qu’il a exposées pour
établir que ce différend est du ressort du droit norvégien, non du
droit international. Et, «en conséquence », donc en conséquence
de la conviction ainsi acquise, il « demande à la Cour de décliner,
pour raison d’incompétence, la mission dont le Gouvernement
français voudrait la charger ».

Si l’on rapproche ce passage de la large place faite dans les
Exceptions préliminaires à l'argumentation sur le caractère du
différend déterminé par le caractère du droit à appliquer, on est
amené à penser que, dans I’ esprit du Gouvernement norvégien, les
deux motifs qu’il invoque à l'appui de sa première exception
préliminaire se rejoignent et que, dans l'espèce, l’appréciation du
caractère national de l'affaire doit être déduit de la considération
du droit à appliquer.

Cette interprétation est confirmée par le fait que dans la suite
de la procédure écrite et orale, le Gouvernement norvégien s’est
soigneusement attaché au caractère du droit applicable pour fonder
son exception d’incompétence. Il n’a été fait en son nom qu’une
seule allusion à la réserve française et seulement sous la forme
indirecte et très brève d’une mention de la condition de réciprocité,
à l'audience du 20 mai 1957. Et encore le conseil du Gouvernement
norvégien qui a fait cette allusion ne l’a-t-il faite que pour aboutir
à la conclusion que les engagements liant les deux États en matière.

68
74, EMPRUNTS NORVÉGIENS (OP. DISS. DE M. BASDEVANT)

de juridiction «ne concernent que des différends de droit inter-
national ». Voila qui confirme l'interprétation ci-dessus donnée des
intentions du Gouvernement norvégien et celle-ci est en harmonie
avec l'affirmation, souvent répétée, que le Gouvernement norvégien
ne rejette pas la compétence de la Cour d’une manière absolue,
parce que telle est sa volonté propre, mais pour des motifs soigneu-
sement exposés et dont, par cet exposé même, il entend faire la
Cour juge.

La Norvège aurait eu intérêt à donner au moyen que lui offrait
la réserve française un caractère catégorique. Elle ne l’a pas fait
et pour une raison de haute valeur, parce qu'elle a eu le souci de se
conformer à ses obligations internationales.

En matière de juridiction obligatoire, la France et la Norvège ne
sont pas liées seulement par les déclarations qu’elles ont souscrites
sur la base de l’article 36, paragraphe 2, du Statut de la Cour. Elles
le sont également par l’Acte général du 26 septembre 1928 auquel
elles ont l’une et l’autre adhéré. Cet acte est entre elles un de ces
«traités et conventions en vigueur » qui établissent la compétence
de la Cour et que vise l’article 36, paragraphe I, du Statut; pour
l'application de cet acte, l’article 37 du Statut a substitué la Cour
internationale de Justice à la Cour permanente de Justice inter-
nationale. Cet acte a été mentionné dans les Observations du Gouver-
nement français, puis expressément invoqué, à l'audience du 14 mai,
par l’agent de ce Gouvernement; il a été mentionné, à l’audience
du 21 mai, par le conseil du Gouvernement norvégien. A aucun
moment, il n’a été mis en doute que cet acte fit droit entre la
France et la Norvège.

Rien ne permet de penser que cet Acte général doive échapper à
l'attention de la Cour. A aucun moment il n’est apparu que le
Gouvernement français ait renoncé à s’en prévaloir. Eût-il gardé
sur lui le silence que la Cour « dont la mission est de régler confor-
mément au droit international les différends qui lui sont soumis »
ne saurait l'ignorer. Lorsqu'il s'agit de statuer sur sa compétence et
surtout de statuer sur la portée d’une exception à sa compétence
obligatoire dont le principe a été admis entre les Parties, la Cour
doit par elle-méme rechercher avec tous les moyens dont elle
dispose quel est le droit. En une matiére ott une telle recherche
s’imposait moins impérieusement à elle, la Cour permanente n’a
pas reculé devant elle, déclarant que « dans l’accomplissement de
sa tâche de connaître elle-même le droit international, elle ... a
étendu ses recherches à tous précédents, doctrines et faits qui lui
étaient accessibles et qui auraient, le cas échéant, pu révéler
l'existence d’un des principes du droit international visés par le
compromis ». (C. P. J. I. Arrêt n° 9, p. 31.)

En adhérant à Vacte général, le 31 mai 1931, le Gouvernement
français a, dans la mesure où l’y autorisaient expressément l’arti-
cle 30, litt. b, et l’article 41 dudit acte, énoncé que son adhésion,

69
75  EMPRUNTS NORVEGIENS (OP. DISS. DE M. BASDEVANT)

comportant entre autres acceptation de la juridiction obligatoire de
la Cour, s’appliquait aux différends «autres que ceux que la Cour
permanente de Justice internationale reconnaîtrait comme portant
sur une question que le droit international laisse à la compétence
exclusive de l'État » Cette réserve ayant été formulée par la
France, la Norvège peut, ainsi qu'il est dit à l’article 39, paragraphe 3,
de l’Acte général, s’en prévaloir vis-à-vis de la France.

Tel était le droit en vigueur entre la France et la Norvège sur
la juridiction obligatoire de la Cour au moment où la France a
accepté, à nouveau, la juridiction obligatoire de la Cour par sa
déclaration du 1°* mars 1949 sur la base de l’article 36, paragraphe 2,
du Statut. Ce droit en vigueur comportait la réserve de la compétence
exclusive de l'État mais, d’une part, en qualifiant cette réserve,
selon ce que reconnaît le droit international et d'autre part, en
attribuant à la Cour le pouvoir de vérifier, lorsque la réserve vien-
drait à être invoquée, si elle l’était à bon droit ou à tort.

La déclaration par laquelle le Gouvernement français a admis la
juridiction obligatoire sur la base de l’article 36, paragraphe 2, du
Statut contient une réserve de portée plus étendue puisqu'elle se
réfère non à ce que reconnaît le droit international mais à l’appré-
ciation du Gouvernement qui invoque la réserve et que, d'autre part,
elle ne soumet pas cette appréciation au contrôle de la Cour, en sa
lettre du moins. La déclaration restreint donc le domaine de la
juridiction obligatoire plus que ne le faisait l’Acte général dans les
rapports entre la France et la Norvège. Or il est manifeste que cette
déclaration unilatérale du Gouvernement français n’a pas pu
modifier, dans ce sens restrictif, le droit alors en vigueur entre la
France et la Norvège.

Dans une affaire où il avait été soutenu que non pas une décla-
ration unilatérale mais un traité entre deux États avait limité la
portée entre eux de leurs déclarations antérieures acceptant la
juridiction obligatoire, la Cour permanente a rejeté ce moyen et dit
à ce propos:

«La multiplicité d'engagements conclus en faveur de la juridic-
tion obligatoire atteste chez les contractants la volonté d'ouvrir
de nouvelles voies d’accés à la Cour plutôt que de fermer les
anciennes ou de les laisser se neutraliser mutuellement pour aboutir
à l’incompétence. » (C. P. J.I., Série A/B, n° 77, p. 76.) Une voie
d'accès à la Cour a été ouverte par l’adhésion des deux Parties à
l’Acte général de 1928: elle ne saurait être fermée ou neutralisée par
la disposition restrictive que le Gouvernement français et non le
Gouvernement norvégien a ajoutée à son acceptation nouvelle de la
juridiction obligatoire énoncée dans sa déclaration de 1949. Cette
disposition restrictive, émanant d’un seul, ne fait pas droit entre
la France et la Norvège; elle ne suffit pas à faire échec au régime
juridique existant entre eux sur ce point; elle ne saurait fermer la

70
76  EMPRUNTS NORVEGIENS (OP. DISS. DE M. BASDEVANT)

voie d'accès à la Cour antérieurement ouverte ni la neutraliser pour
aboutir à l’incompétence.

Entre la France et la Norvège, sur le point ici considéré, l’admis-
sion de la juridiction obligatoire n’est donc, aujourd’hui comme
avant la déclaration française du 1° mars 1949, écartée que pour
les différends que la Cour reconnaitrait comme portant sur une ques-
tion que le droit international laisse à la compétence exclusive de
l'État.

Cette constatation de l’état du droit existant entre la France
et la Norvège explique le sens attaché par la Norvège à l’invocation
qu'elle a faite à la reserve française. Elle l’a invoquée et elle ne
pouvait l’invoquer que dans le sens qu’a cette réserve dans les
tapports entre la France et la Norvége, c’est-a-dire non comme
une réserve dont l’application dépend de l’appréciation discré-
tionnaire faite par l'État qui l’invoque mais comme une réserve
dont la portée dépend de ce que reconnait le droit international
selon lappréciation que fera la Cour. Je ne puis pas imputer à la
Norvège l'intention de donner à la réserve un sens plus absolu qui
contredirait le droit existant en la matière entre les deux pays.

Cette interprétation comportant référence à ce que reconnaît le
droit international selon l'appréciation qu’en fera la Cour est
parfaitement en harmonie avec l'interprétation modérée que la
Norvège a donnée de la réserve et le peu de place qu’elle lui a faite
dans son argumentation, alors que celle-ci a comporté les plus grands
efforts pour établir que le différend porte sur des points de droit
norvégien, non de droit international et échappe, a ce titre, a la
compétence de la Cour.

En présence de toute cette argumentation et déja a la simple
lecture des Exceptions préliminaires, je me refuse a interpréter la
pensée du Gouvernement norvégien comme ayant été de démontrer
à la satisfaction de 1: Cour que le différend ne porte que sur des
points de droit norvégien, de la prier de dire que la Cour admet
qu'il en est ainsi et comme ayant été d'ajouter, aussitôt que opinion
de la Cour sur ce point est sans importance, que seule compte ici
l'opinion du Gouvernement norvégien.

La pensée du Gouvernement norvégien me paraît bien différente.
En invoquant la réserve française, il a entendu en confronter la
portée en la présente affaire avec les données de celle-ci: l’objet de
la demande et le droit applicable. C’est sur ce terrain que l'appel à
la réserve doit être apprécié et c’est sur ce terrain que le débat s'est
effectivement développé entre Parties.

Le Gouvernement norvégien aurait pu procéder autrement.
Invoquant la réserve française il aurait pu se prévaloir, à ce propos,
du fait qu'il s'agit en Pespece d’emprunts publics, de mesures
affectant le régime monétaire de la Norvége: je ne préjuge pas la
valeur de telles considérations. I] avait été procédé ainsi dans
l'affaire des Décrets de nationalité en Tunisie et au Maroc, ce qui
amena la Cour permanente à dire que les questions de nationalité
sont de celles que le droit international laisse 4 la compétence de

71
77  EMPRUNTS NORVÉGIENS (OP. DISS. DE M. BASDEVANT)

l'État mais qu’il en est autrement lorsqu’a leur propos est en cause
l’application de traités. Le Gouvernement norvégien n’a pas procédé
ainsi. Les seuls motifs qu’il ait présentés et qui, s’ils sont admis,
seraient de nature à établir que le présent différend met la Cour en
présence de questions que le droit international laisse à la compé-
tence exclusive de la Norvège sont ceux qui se rapportent à la
nature du droit applicable pour la solution de ce différend: droit
norvégien et non droit international.

Interprétant autrement que j’ai cru pouvoir le faire la pensée du
Gouvernement norvégien — et c’est la source de mon dissentiment
—, l'arrêt n’a pas eu à rechercher si le différend soumis à la Cour
relève exclusivement de l'application du droit norvégien et si,
à ce titre, il échappe à la compétence de la Cour soit par application
de l’article 36, paragraphe 3, du Statut, soit par le jeu de la réserve
française invoquée par la Norvège sans autre précision. En consé-
quence de ce silence de l'arrêt, je me bornerai sur ce point à de très
brèves observations.

Je comprends qu’en face de la rédaction donnée aux conclusions
de la Requête, le Gouvernement norvégien ait soulevé sa première
exception préliminaire: les mêmes termes auraient pu se trouver
dans les conclusions d’un porteur agissant devant un tribunal
norvégien contre son débiteur norvégien. Mais le débat devant la
Cour a éliminé toute assimilation entre ces deux procès et il a été
maintes fois affirmé devant elle, notamment du côté norvégien, que
le différend entre le Gouvernement français et le Gouvernement
norvégien était autre et relevait d’une autre branche du droit que
le différend entre porteurs et débiteurs norvégiens.

Le Gouvernement français agit ici dans l'exercice du droit que
lui reconnaît le droit international d’exercer la protection de ses
nationaux vis-à-vis d'un État étranger. L’arrét rappelle a juste
titre que, dans sa note du 27 janvier 1955, le Gouvernement fran-
çais proposait au Gouvernement norvégien de porter le litige devant
le juge international en vue de déterminer, sur la base des principes
généraux du droit international, si la clause or dont, suivant lui,
les emprunts litigieux étaient assortis devait être respectée. L'arrêt
rappelle de même que, dès le début de la controverse diplomatique,
dans sa note du 16 juin 1925, la Légation de France à Oslo a
cru pouvoir relever une contradiction entre la loi norvégienne du
15 décembre 1923 et les engagements pris envers les porteurs des
emprunts de la Banque hypothécaire de Norvège, et a invoqué, à
ce propos, qu'une décision unilatérale ne semble pas opposable à
des créanciers étrangers. Le Gouvernement français n’a cessé, devant
la Cour, de s’en prendre, sous cet aspect, à cette loi de 1923, deman-
dant à la Cour, dans ses conclusions finales déposées le 25 mai 1957,
de dire et juger que les engagements sur le montant des dettes

72
78  EMPRUNTS NORVEGIENS (OP. DISS. DE M. BASDEVANT)

contractées dans les emprunts visés dans la Requête ne peuvent
être modifiés unilatéralement. Le Gouvernement français a entendu
se prévaloir des arrêts 14 et 15 de la Cour permanente de Justice
internationale en alléguant que, dans la présente affaire comme
autrefois dans les affaires des emprunts serbes et des emprunts
fédéraux brésiliens, il s’agit d'emprunts internationaux. Il a fait
grief à la Norvège de la discrimination par elle faite au bénéfice des
porteurs danois et suédois et au détriment des porteurs français,
discrimination qu'il a présentée comme constituant une violation
directe du droit international. De tout cela il a cherché à obtenir
le redressement par une décision de la Cour qui, sans se prononcer
sur un aménagement financier qu'il se déclarait prêt à étudier avec
le Gouvernement norvégien, porterait que le débiteur des emprunts
énumérés dans la Requête ne s’acquitte valablement de son obli-
gation que par un paiement en valeur or à chaque échéance.

C'est sur ce terrain que le Gouvernement français a entendu
placer la demande par lui formée contre le Gouvernement norvé-
gien. Je n’ai pas à préjuger la réponse qu'elle comporte sur tel ou
tel point ainsi soulevé. Je me borne à constater que l'appréciation
de cette demande ne relève pas du droit norvégien mais du droit
international.

Sans doute, pour arriver jusqu'aux points de droit ainsi énoncés
et à d’autres de même sorte soulevés dans les débats, faut-il consta-
ter tout d’abord que les emprunts litigieux ou certains d’entre eux
sont assortis de la clause or. Cela concerne les faits de la cause et
ceux-ci ont été exposés à ce titre dans le Mémoire et le Contre-
Mémoire. Cet exposé des faits peut amener à rencontrer certains
points de droit norvégien touchant, par exemple, la validité initiale
de la clause or dans les emprunts litigieux. Mais si la Cour est
saisie de points de droit international dans le différend actuellement
pendant entre la France et la Norvège et si elle est compétente à
ce titre pour connaître de ce différend, il va de soi qu’elle aura aussi
à examiner les points de fait qui se posent. Elle doit ranger parmi
ceux-ci les questions d'interprétation des lois norvégiennes qu’elle
pourra rencontrer. Il n’a jamais été soutenu que la Cour devrait
renvoyer l'examen de telles questions à la décision de tel ou tel
tribunal national.

Compte tenu du sens que j’attache à la pensée du Gouvernement
norvégien invoquant la réserve française, et compte tenu de la
nature des questions effectivement soumises à la Cour, je ne pense
pas que la Norvège soit fondée, en l’espèce, à décliner la compétence
de la Cour en invoquant la réserve de sa compétence nationale.

(Signé) BASDEVANT.
